Order unanimously reversed and proceeding remitted to Erie County Court for a hearing.' Memorandum: The petition shows sufficient facts to entitle the defendant' to a hearing on the issue of whether or not he was prevented from filing his notice of appeal from the judgment of conviction by the prison authorities. (See People v. Hairston, 10 N Y *7972d 92.) (Appeal from order of Erie County Court denying, without a hearing, motion to vacate a judgment of conviction for rape, first degree, rendered October 25, 1952.) Present — Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ.